ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 7/26/22 wherein claims 4, 9, 12-15, 17, 18, 20, 21, 26, 27, 33, and 35-40 were canceled and claim 41 was added.  In addition, the Examiner acknowledges the amendment filed 4/10/20 wherein the specification and claims were amended.
	Note(s):  Claims 1-3, 5-8, 10, 11, 16, 19, 22-25, 28-32, 34, and 41 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a heparin conjugate comprising heparin conjugated to a bind peptide as set forth in independent claim 1.  In addition, the instant invention has claims directed to methods of treating  and/or preventing a vascular injury/condition as set forth in claim 25.  Still, the instant invention has claims directed to a method of administering a heparin conjugate in combination with a fluorophore as set forth in claim 28.  Furthermore, the instant invention has claims directed to: (1) a biological/synthetic material comprising a heparin conjugate as set forth in claim 29: (2) a vascular graft as set forth in claim 31; (3) a method of making a heparin conjugate as set forth in claim 32; and (4) a method of preparing a graft as set forth in claim 34.



APPLICANT’S ELECTION
Applicant's election without traverse of Group I (claims 1-3, 5-8, 10, 11, 16, 19, 22-24, and 41) filed 7/26/22 is acknowledged.  Hence, the restriction requirement is still deemed proper and is therefore made FINAL.
	Note #1:  Applicant’s election of the species of Figure 11 having the formula (CBP-LS)nCBP-Heparin is acknowledged.  CBP (collagen binding protein) is SEQ ID No: 1, CQDSETRTFY and binds collagen IV.  LS is a linking sequence of two amino acids, GG.  The heparin conjugate may optionally further comprise a fluorophore, dihydroxyphenylalanine (DOPA).  Claims 1-3, 7, 8, 10, 11, 16, 19, 24, and 41 read on the elected species.  The search was not extended beyond Applicant’s elected species because prior art was found which could be used to reject the claims.
	Note #2:  It is duly noted that the fluorophore in the elected species is optional.  As a result, claim 23 does not read on the elected species because the fluorophore is an optional, not required, component of the elected species.

WITHDRAWN CLAIMS
Claims 5, 6, 22, 23, 25, 28-32, and 34 are WITHDRAWN from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.
	
112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 10, 11, 19, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation ‘components of the extracellular matrix (ECM)’, and the claim also recites ‘namely an ECM-binding peptide’ which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1:  The claim recites the limitation "the extracellular matrix" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3:  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation ‘binds to one or more collagen types’, and the claim also recites ‘preferably wherein the heparin conjugate binds to collagen I and/or collagen IV’ which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10:  Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 11:  The claim is ambiguous because of (ii) and (iii) therein.  Specifically, according to the specification, page 23, paragraph [0088] (see excerpt below), section (ii) and (iii) in the claim are equivalent.  Did Applicant intend to delete (ii) or (iii)?
Specification, page 23, paragraph [0088]

    PNG
    media_image1.png
    283
    612
    media_image1.png
    Greyscale

Claim 19:  Regarding claim 19, the phrase "for example" (e.g., GG) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 41:  The claim recites the limitation "the heparin monomer" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41:  The claim is ambiguous because it is unclear what heparin polymer Applicant is referring to that is used for comparison purposes in claim 41 as there was no heparin polymer referenced previously in the claims or in claim 41 itself.  Thus, the claim is vague and indefinite.

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, 8, 10, 11, 16, 24, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (Biomolecules, November 2, 2016, Vol. 17, pages 3940-3948).
	Jiang et al disclose targeting heparin to collagen.  A collagen binding peptide (CBP) is linked to heparin to form a CBP-heparin derivative.  The technique involves chemically modified vascular extracellular matrix (ECM) CBP has the sequence CQDSETRTFY, 10 amino acid residues (see entire document, especially, abstract; pages 3940-3941, bridging paragraph; page 3941, Figure 1).  In Figure 1A on page 3941, heparin is directly bound to CBP via an amide linkage between a carboxyl group of heparins and the amino group of CBP.  The CBP and ECM binding specificity was evaluated for collagens I, II, III, IV, fibronectin, laminin, and Matrigel (page 3942, left column, Section 2.2.   Jiang et al disclose that CBP selectively binds to the extracellular matrix with high specificity to collagen IV (page 3943, left column, Section 3.1).  In Figures 5 and 6 (page 3945), the CBPi-heparin compositions are administered and evaluated in cells.  Multiple CBP-heparin may be present as indicated by Figure 5 wherein n =3.
	Both Applicant and Jiang et al disclose heparin conjugated to a binding peptide, CQDSETRTFY.  Thus, the inventions disclose overlapping subject matter.

Claims 1-3, 7, 8, 10, 11, 16, 19, 24, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Prestwich et al (US 2016/0331841).
	Prestwich et al disclose bioconjugates comprising a glycan and from 1 to about 50 peptides bound thereto wherein the peptides may comprise a collagen binding unit.  A preferred glycan is heparin (see entire document, especially, abstract; page 1, paragraph [0009]; page 10, paragraph [0081]; page 17, [0137]; paragraphs 17-18, paragraph [0143]; pages 19-20, paragraph [0164]).  Collagen binding peptide are peptides that comprise from 1 to about 120 amino acids having one or more collagen binding units/sequences (page 5, paragraph [0051]). 
	Prestwich et al disclose that the peptide may have homology or sequence identity to a small leucine rich bioconjugate or peptides such as CQDSETRTFY (page 5, paragraph [0052]) which is Applicant’s elected collagen binding peptide containing 10 amino acid residues.  The bioconjugates of Prestwich et al comprise a peptide having a collagen binding unit which binds to one or more of collagen type I, II, III, and IV, for example (page 10, paragraph [082]).  The bioconjugates may comprise one or more peptides (page 10, paragraph [0084]; page 11, paragraph [0097]).  
	The glycan may be linked to the collagen binding peptide using a linker/spacer.  Possible linkers/spacers include KRRGSG, GSGKRRGSG, KGSG, KKGSG, KKKGSG, K2KGSG, glycine, glycine-glycine, and glycine-serine-glycine (pages 14-15, paragraph [0127]; page 16, paragraph [0131]).  Pharmaceutical compositions may be generated using the compositions of Prestwich et al.  The compositions may comprise a pharmaceutically acceptable carrier which includes water and saline (page 29, page [0261]; page 33, paragraph [0324]).  
	Prestwich et al disclose that in tissues, cells are surrounded by an extracellular matrix (ECM) containing various macromolecules such as bioconjugates, fibronectin, and collagen.  In mammals, bioconjugates are a major component of the extracellular matrix wherein they form large complexes, both to other bioconjugates and to fibrous matrix proteins such as collagen (page 1, paragraph [0004]).  In addition, Prestwich et al disclose that by administering compositions of the instant invention, ECM component degradation may be altered (page 31, paragraphs [0295] and [0299]).  
	The glycan and peptide comprising a collagen binding unit are covalently bound via a -C(O)-NH-NH-C(O) (hydrazide-carbonyl) linkage (page 1, paragraph [0006]).  In some embodiments, the glycan has an activating agent to provide an activated glycan having at least one activated carboxylic acid moiety (page 2, paragraph [0020]).  The linkage may be a result of coupling a hydrazide group on the peptide and a carbonyl (e.g., a carboxylic acid group or activated derivative thereof) on the glycan or alternatively, a hydrazide group on the glycan and a carbonyl group (e.g., a carboxylic acid group or activated derivative thereof) on the peptide (page 17, paragraph [0139]).  In Scheme 1 (page 20), the peptides may be covalently bound to the glycan (e.g., heparin) through a carboxylic acid moiety to provide a bioconjugate 1B.
	Both Applicant and Prestwich et al disclose heparin conjugated to a binding peptide, CQDSETRTFY, wherein multiple copies of the protein may be present.  In addition, Prestwich et al renders obvious Applicant’s elected species wherein the collagen binding peptide is CQDSETRTFY bound to heparin through the linker/spacer GG.  Thus, the inventions disclose overlapping subject matter.

OBJECTION TO SPECIFICATION
The disclosure is objected to because of the following informalities: on pages 36-37 of the specification there is an ‘Abstract’.  Applicant is respectfully reminded while an abstract is required, it should be on a separate sheet.
Appropriate correction is required.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        November 4, 2022